       CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 1 of 18




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



Michael Dean Sunderland and                   Case No. 19-CV-1877
Peter John Reiff, individually                Case Type: FLSA/Overtime
and on behalf of all other similarly
situated individuals and the
Proposed Minnesota Rule 23 Class,

                    Plaintiffs,
                                               FIRST AMENDED
      v.                                         COMPLAINT
                                              AND JURY DEMAND
Garda USA, Inc.,; and

Garda CL Great Lakes, Inc.,

                    Defendants.



                                  INTRODUCTION

   1. This is a class and collective action seeking redress for wage and hour

violations committed by Defendant Garda USA, Inc. and Defendant Garda CL Great

Lakes, Inc. (collectively, “Garda”). Defendant Garda USA, Inc. is the U.S. arm of

GardaWorld Security Corporation, a Canadian private security firm. Defendant

Garda CL Great Lakes, Inc. is a regional arm of Defendant Garda USA, Inc. Plaintiffs,

similarly situated individuals, and the Proposed Rule 23 Class have worked as

drivers/messengers/guards for Garda during the three years prior to the filing of this

Complaint. During that time, Plaintiffs, similarly situated individuals, and the


                                          1
        CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 2 of 18




proposed Rule 23 Class regularly worked as non-exempt hourly employees for more

than 40 hours per week with vehicles having a gross vehicle weight rating (GVWR)

of less than 10,001 pounds. In violation of state and federal law, Garda has not paid—

and does not pay—Plaintiffs, similarly situated individuals, and the proposed Rule

23 Class overtime wage rates for all hours worked over 40 per week. Rather, Garda

has implemented a policy of refusing to pay overtime wage rates to

messengers/drivers/guards for all hours worked over forty per week. As a result of

Garda’s illegal practices, Plaintiffs, similarly situated individuals, and the proposed

Rule 23 Class have been injured, suffering economic damages for which they are

entitled to relief.

                           JURISDICTION AND VENUE

   2. This Court has original jurisdiction to hear this Complaint and adjudicate the

claims stated herein under 28 U.S.C. § 1331, because this action is brought under the

Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

   3. This Court has supplemental jurisdiction over the state law claims pursuant to

28 U.S.C. § 1367 because they arise on the same nucleus of facts as the federal claims.

   4. Venue is proper under 28 U.S.C. § 1391 because Garda conducts business in

this State and District and a substantial part of the events or omissions giving rise to

the claims occurred in this State and District.



                                           2
        CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 3 of 18




                      ALLEGATIONS REGARDING PARTIES

   5. Plaintiff Michael Dean Sunderland is an individual person presently living in

Hennepin County, Minnesota. At all times relevant to this Complaint, Plaintiff

Sunderland worked as a driver/messenger/guard for Defendant Garda USA, Inc. and

Defendant Garda CL Great Lakes, Inc., who operated as joint employers. Sunderland

is Garda’s “employee” within the meaning of the Fair Labor Standards Act, 29 U.S.C.

§ 203(d).

   6. Plaintiff Peter John Reiff is an individual person presently living in Hennepin

County, Minnesota. At all times relevant to this Complaint, Plaintiff Reiff worked as

a driver/messenger/guard for Defendant Garda USA, Inc. and Defendant Garda CL

Great Lakes, Inc., who operated as joint employers. Reiff is Garda’s “employee”

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d).

   7. Plaintiffs and the similarly-situated individuals worked—and continue to

work—as drivers/messengers/guards for Garda during the three years prior to the

filing of this Complaint. Plaintiffs and the similarly-situated employees regularly

worked—and continue to work—over forty hours per week without proper overtime

compensation from Garda. Furthermore, Plaintiffs and the similarly-situated

employees regularly work in vehicles with a Gross Vehicle Weight Rating (GVWR) of

10,000 lb. or less.



                                         3
        CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 4 of 18




   8. Plaintiffs bring this representative collective action pursuant to the Fair Labor

Standards Act (FLSA), 29 U.S.C. § 216(b), on behalf of:

                     All individuals who worked as hourly armored
                     vehicle drivers, messengers, or guards for Garda
                     USA, Inc. and its subsidiaries and drove or rode in a
                     vehicle with a GVWR of 10,000 pounds or less at any
                     location in the United States during any time from
                     three years prior to the filing of the Complaint until
                     the completion of the litigation

(hereinafter the “FLSA Collective”). Plaintiffs reserve the right to amend this

definition if necessary.

   9. Plaintiffs’ written consent forms have been previously filed. See dkt ## 1-1 and

1-2; so too have consent forms from nine other opt-in plaintiffs. See dkt # 4. Plaintiffs

and opt-in plaintiffs will file amended opt-in forms reflecting the caption change

resulting from this Amended Complaint. As the case proceeds, it is likely that other

individuals will also sign consent forms and join this case. Indeed, there are hundreds

of complaints from across the country by similarly situated individuals regarding

Garda’s national policy of failing to pay overtime wage rates in accordance with

federal law. See, e.g., dkt # 1-3.

   10. Excluded from the proposed FLSA Collective are Garda’s exempt executives,

administrative and professional employees, including computer professionals and




                                            4
          CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 5 of 18




outside sales persons, and any employee who is exempt under the Motor Carrier

Exemption, Section 13(b)(1) of the FLSA.

     11. Plaintiffs additionally bring this action on behalf of themselves and the

proposed Minnesota Rule 23 Class. Plaintiffs and the proposed Minnesota Rule 23

Class worked—and continue to work—as drivers/messengers/guards for Garda

during the three years prior to the filing of this Complaint. Plaintiffs and the proposed

Minnesota Rule 23 Class regularly worked—and continue to work—over forty-eight

hours per week without proper overtime compensation from Garda.

     12. GardaWorld Security Corporation is a Canada-based company that bills itself

as, “the world’s largest privately owned security services company[.]”1 Defendant

Garda USA, Inc. is Garda’s U.S. operation, which operates more than 208+ offices

throughout the United States through various regional subsidiaries, including but not

limited to: Garda Consulting, Inc., Garda CL Southeast, Inc., Defendant Garda CL

Great Lakes, Inc., Garda CL Atlantic, Inc., Garda CL Central, Inc., Garda CL East, Inc.,

Garda CL New England, Inc., Garda CL Southwest, Inc., Garda CL West, Inc.,

Industrial Security Service, LLC, and United American Security, LLC.

     13. Defendant Garda USA, Inc.’s principal place of business is at 2000 NW

Corporate Boulevard, Boca Raton, Florida 33431. Defendant Garda USA, Inc.’s



1   https://www.garda.com/about-us. Accessed July 11, 2019.

                                           5
         CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 6 of 18




registered agent is Corporate Creations Network, Inc., 11380 Prosperity Farms Road,

Suite 221E, Palm Beach Gardens, Florida, 33410. At all times relevant herein,

Defendant Garda USA, Inc. was an “employer” (as that term is used by the Fair Labor

Standards Act) of Plaintiffs, similarly situated individuals, and the Proposed Rule 23

Class.

   14. Defendant Garda CL Great Lakes, Inc.’s registered office is at 5200 Willson Rd.

#150, Edina, MN 55424. Defendant Garda CL Great Lakes, Inc.’s registered agent is

Corporate Creations Network, Inc. and its Chief Executive Officer operates from

Defendant Garda USA, Inc.’s offices at 2000 NW Corporate Blvd., Boca Raton, FL

33432. At all times relevant herein, Defendant Garda CL Great Lakes, Inc. was an

“employer” (as that term is used by the Fair Labor Standards Act) of Plaintiffs,

similarly situated individuals, and the Proposed Rule 23 Class.

   15. Defendant Garda USA, Inc. and Defendant Garda CL Great Lakes, Inc. are joint

employers and shared joint control over employment matters relating to Plaintiffs,

similarly situated individuals, and the Proposed Rule 23 Class.

   16. Garda is a contract carrier engaged in interstate commerce as defined by the

applicable federal statutes. Garda provides storage, processing, distribution, and

armored transportation for currency, coins, checks, and other valuables for financial

institutions and retailers throughout the United States. At all times relevant to this



                                          6
        CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 7 of 18




Complaint, Garda operates as an organization which sells and/or markets its services

and/or goods to customers from throughout the United States and also provides its

services from across state lines, generating annual gross revenue in excess of $500,000

per annum. Garda’s business activities involve those to which the FLSA applies and

Garda is subject to enterprise coverage under the FLSA.

    17. Garda and its drivers, who also serve as messengers and guards, may be subject

to the requirements and regulations of FLSA and/or the U.S. Department of

Transportation (DOT) Federal Motor Carrier Safety Administration (FMCSA). Garda

is responsible for verifying whether or not each of its employees are covered under

the FLSA and/or the FMCSA.

                             GENERAL ALLEGATIONS

    18. The FLSA requires covered employers, such as Garda, to compensate all non-

exempt employees, such as Plaintiffs and the similarly situated individuals,2 at a rate

of not less than the federally-established one and one-half (1.5) times their regular rate

of pay for work performed in excess of forty (40) hours per week.3




2
  “[A] FLSA-covered employee under the TCA is one driving a vehicle with a
GVWR of 10,000 pounds or less[.]” McCall v. Disabled Am. Veterans, 723 F.3d 962,
966 (8th Cir. 2013).
3
  See McCall v. Disabled Am. Veterans, 723 F.3d 962, 965–966 (8th Cir. 2013).

                                            7
        CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 8 of 18




   19. Garda routinely and regularly requires Plaintiffs and the similarly situated

individuals to work over 40 hours per week in vehicles with a GVWR of 10,000

pounds or less.

   20. Plaintiff Michael Sunderland routinely works in excess of forty hours in a

workweek in vehicles with a GVWR of 10,000 pounds or less, but is not paid the

federally mandated overtime rate of one and one-half (1.5) times his regular hourly

rate.

   21. Plaintiff Reiff routinely works in excess of forty hours in a workweek in

vehicles with a GVWR of 10,000 pounds or less, but is not paid the federally mandated

overtime rate of one and one-half (1.5) times his regular hourly rate.

   22. The work of Plaintiffs and the similarly situated individuals does not affect the

safety of operations of motor vehicles weighing more than 10,000 pounds on

transportation on public highways in interstate or foreign commerce. As a result,

Plaintiffs and the similarly situated individuals are non-exempted by Section 13(b)(1)

of the FLSA and are not within the authority of the Secretary of Transportation

because their job duties are under the “Small Vehicle Exemption.”

   23. Consequently, Plaintiffs and other similarly situated drivers/messengers/

guards are covered employees under the overtime provisions of the FLSA, and they




                                           8
        CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 9 of 18




are entitled to be paid at a rate not less than one and one-half (1.5) times their regular

rates of pay for all hours worked in excess of 40 hours in a workweek.

   24. Garda has a company-wide policy—jointly applied by Defendant Garda USA,

Inc. and all regional subsidiaries, including Defendant Garda CL Great Lakes, Inc.—

of not paying Plaintiffs and the similarly situated individuals overtime wage rates in

accordance with federal law, failing to pay overtime wage rates for all hours worked

over 40 per workweek.

   25. Garda has intentionally and willfully established and operated a scheme

whereby it fails to pay all hourly, non-exempt and FLSA-covered employees overtime

compensation.

   26. Garda knew, should have known, or showed deliberate disregard for the fact

that Plaintiffs and the other similarly situated individuals are hourly, non-exempt

employees who should have been paid overtime wage rates for all of their hours

worked over 40 hours per workweek.

   27. As a result of Garda’s knowing, willful, deliberate, and intentional actions,

Plaintiffs and the similarly situated individuals have been denied all lawfully-

required compensation.

   28. Plaintiffs estimate that there are thousands of similarly-situated current and

former Garda employees. The records concerning the number of hours actually



                                            9
       CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 10 of 18




worked by Plaintiffs and the similarly situated individuals, and the compensation

actually paid to such employees, should be in the custody of Garda.

                    MINNESOTA CLASS ACTION ALLEGATIONS

   29. Plaintiffs, on behalf of themselves and all members of the proposed Minnesota

Rule 23 Class, re-allege and incorporate by reference the above paragraphs as if fully

set forth herein.

   30. Garda repeatedly and routinely denies Plaintiffs and the proposed Minnesota

Rule 23 Class overtime wage rates for all hours worked over forty-eight (48) per

workweek.

   31. Plaintiffs bring Minnesota Fair Labor Standards Act claims on behalf of

themselves and the Minnesota Rule 23 Class as a class action pursuant to Rule 23(a)

and (b) of the Federal Rules of Civil Procedure. The proposed Minnesota Rule 23 Class

is defined as:

              All individuals who worked as hourly armored vehicle
              drivers, messengers, or guards for Garda USA, Inc. and its
              subsidiaries and drove or rode in a vehicle with a GVWR
              of 10,000 pounds or less at any location in Minnesota
              during any time from three years prior to the filing of the
              Complaint until the completion of the litigation

(hereinafter, the proposed “Minnesota Rule 23 Class”). Plaintiffs reserve the right to

amend this definition if necessary.




                                          10
       CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 11 of 18




   32. The persons in the Minnesota Rule 23 Class are so numerous that joinder of all

members of the proposed Minnesota Rule 23 Class is impracticable. While the precise

number of class members has not been determined at this time, upon information and

belief, Garda has employed in excess of 75 individuals as drivers/messengers/guards

during the applicable limitations period. Plaintiffs and the proposed Minnesota Rule

23 Class have been equally affected by Garda’s violations of law.

   33. There are questions of law and fact common to the proposed Minnesota Rule

23 Class that predominate over any questions solely affecting individual members of

the proposed Class, including but not limited to:

                a. Whether Garda paid class members overtime wage rates for all
                   hours worked over 48 per workweek in accordance with the
                   MFLSA.

                b. The proper measure of damages sustained by the proposed
                   Minnesota Rule 23 Class; and

                c. Whether Garda should be enjoined from such violations in the
                   future.

   34. Plaintiffs’ claims are typical of those of the members of the Minnesota Rule 23

Class. Plaintiffs, like the other members of the proposed Minnesota Rule 23 Class, are

subject to Garda’s policies and practices of willfully failing to pay employees overtime

wage rates for all hours worked over 48 per workweek. Plaintiffs and members of the




                                          11
       CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 12 of 18




proposed Minnesota Rule 23 Class have sustained similar injuries as a result of

Garda’s actions.

   35. Plaintiffs will fairly and adequately protect the interests of the Minnesota Rule

23 Class and have retained counsel experienced in complex wage and hour class

action litigation.

   36. This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(1), 23(b)(2), and 23(b)(3).

   37. This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(1) because prosecuting separate actions by individual class members would

create a risk of inconsistent or varying adjudications with respect to individual class

members that would establish incompatible standards of conduct for Garda.

   38. This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(2) because Garda has acted or refused to act on grounds generally applicable to

the class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the class as a whole.

   39. This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(3) because questions of law or fact predominate over any questions affecting

individual class members, and a class action is superior to other methods in order to

ensure a fair and efficient adjudication of this controversy because, in the context of



                                           12
       CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 13 of 18




wage and hour litigation, individual plaintiffs lack the financial resources to

vigorously prosecute separate lawsuits in federal court against the large corporate

defendant. Class litigation is also superior because it will preclude the need for

unduly duplicative litigation resulting in inconsistent judgments pertaining to

Garda’s policies and practices.

   40. There do not appear to be any difficulties in managing this class action.

   41. Plaintiffs intend to send notice to all members of the Minnesota Rule 23 Class

to the extent required by Fed R. Civ. P. 23.

                                   COUNT I
                         FAIR LABOR STANDARDS ACT
                           (Overtime Wage Violations)

   42. Plaintiffs re-allege and incorporate the above paragraphs by reference as if fully

set forth herein and throughout.

   43. Garda knew or should have known that Plaintiffs and the similarly situated

individuals performed work that required payment of overtime wage rates for all

hours worked over forty (40) per workweek.

   44. Garda operated a scheme to deprive Plaintiffs and the similarly situated

individuals of payment of overtime compensation for hours worked over forty per

workweek. Garda knew or should have known that Plaintiffs and the similarly




                                           13
       CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 14 of 18




situated individuals are non-exempt, hourly employees entitled to overtime

compensation for hours worked in excess of forty per workweek.

   45. By failing to pay Plaintiffs and the similarly situated individuals overtime

compensation for all hours worked in excess of forty per workweek, Garda violated

and continues to violate the FLSA.

   46. Garda’s conduct as set forth herein was willful and in bad faith, and done with

reckless disregard of whether the conduct was prohibited by law, and has caused

significant damages to Plaintiffs and the similarly situated individuals.

   47. Garda is liable under the FLSA for failing to properly compensate Plaintiffs.

And the similarly situated individuals. There are numerous individuals who have

been denied overtime pay for hours worked in excess of forty per workweek by Garda

in violation of the FLSA who would benefit from the issuance of a Court-supervised

notice of the present lawsuit and the opportunity to join. These similarly situated

individuals are known to Garda and are readily identifiable through Garda’s records.

   48. Plaintiffs, on behalf of themselves and other similarly situated individuals, seek

damages in the amount of their and the similarly situated individuals’ unpaid

overtime wages, an equal amount as liquidated damages, interest, all costs and

attorneys’ fees incurred in prosecuting this claim, an injunction preventing Garda




                                           14
       CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 15 of 18




from engaging in similar conduct going forward, all other relief available under the

FLSA, and all other legal and equitable relief as the Court deems just and proper.

   49. Total damages suffered by Plaintiffs and similarly situated individuals are to

be further determined at trial.

                                COUNT II
                 MINNESOTA FAIR LABOR STANDARDS ACT
                        (Overtime Wage Violations)

   50. Plaintiffs re-allege and incorporate the above paragraphs by reference as if fully

set forth herein and throughout.

   51. Plaintiffs and the Minnesota Rule 23 Class performed work for which they were

not compensated in violation of the MFLSA. Specifically, Defendants violated the

MFLSA by failing to pay overtime wages to Plaintiffs and the Minnesota Rule 23 Class

for all hours worked over 48 per workweek.

   52. Garda’s failure to pay overtime wages in accordance with state law was a

willful and knowing violation of the MFLSA, or done by Garda with reckless

disregard of whether the conduct was prohibited by law.

   53. As a result of Garda’s violations of the MFLSA, Plaintiffs and Minnesota Rule

23 Class members suffered damages to be determined at trial.

   54. Pursuant to the MFLSA, Garda owe Plaintiffs and the Minnesota Rule 23 Class

overtime compensation for all hours worked over 48 per workweek, an additional



                                           15
       CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 16 of 18




equal amount as liquidated damages, plus additional civil penalties and an additional

sum for attorneys’ fees and costs.

   55. Total damages suffered by Plaintiffs and members of the proposed Minnesota

Rule 23 Class are to be further determined at trial.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Garda as follows:

      A. That notice of this lawsuit be given to all similarly situated individuals as

          soon as possible;

      B. That the Court will certify the instant suit as an opt-in collective action

          under 29 U.S.C. 216(b) and a class action pursuant to Fed. R. Civ. P. 23;

      C. That Plaintiffs and the similarly situated individuals be determined and

          adjudicated to be non-exempt and covered employees under the FLSA;

      D. That the Court issue a declaratory judgment that Garda’s acts, policies,

          practices and procedures complained of herein violated provisions of the

          FLSA and the MFLSA;

      E. That the Court order injunctive relief that Garda be immediately ordered to

          comply with the FLSA, the MFLSA, and all similarly applicable state wage

          laws;




                                           16
CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 17 of 18




F. That the Court award Plaintiffs, the similarly situated individuals, and the

   proposed Minnesota Rule 23 Class compensatory damages and an equal

   amount of liquidated damages as provided under the applicable laws;

G. That the court award Plaintiffs, the similarly situated individuals, and the

   proposed Minnesota Rule 23 Class treble damages as provided under the

   applicable laws;

H. That all applicable penalties be assessed against Garda for its failure to

   abide by state and federal wage laws;

I. That Plaintiffs, the similarly situated individuals, and the Minnesota Rule

   23 Class recover an award of reasonable attorneys’ fees, costs, and expenses

   as allowed under applicable law;

J. That Plaintiffs, the similarly situated individuals, and the Minnesota Rule

   23 Class be awarded pre- and post-judgment interest,

K. That the practices of Garda complained of herein be determined and

   adjudicated to be willful violations of the FLSA and the MFLSA;

L. That Plaintiffs be awarded incentive awards for serving as representatives

   of the class and collective actions;

M. That Plaintiffs be granted leave to amend the Complaint to add claims

   under applicable state and federal laws, and to add other defendants who



                                    17
       CASE 0:19-cv-01877-NEB-DTS Doc. 15 Filed 10/07/19 Page 18 of 18




         meet the definition of Plaintiffs’ and the similarly situated individuals’

         “employer” under the FLSA, the MFLSA, and other applicable stage wage

         laws;

      N. For all other relief available under the FLSA, the MFLSA, and other

         applicable laws

      O. For all such further relief as the Court deems equitable and just.

Plaintiffs demand a jury trial.




Dated: October 7, 2019                        MADIA LAW LLC




                                              /s/Joshua A. Newville_______________
                                              Joshua A. Newville, MN #395221
                                              323 Washington Ave. N., #200
                                              Minneapolis, Minnesota 55401
                                              Ph: 612.349.2743 | Fax: 612.235.3357
                                              Email: newville@madialaw.com
                                              Counsel for Plaintiffs




                                         18
